Case 2:19-cv-08950-SK Document 43-3 Filed 08/17/20 Page 1 of 1 Page ID #:199




 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10      Chris Langer,                                 Case No: 2:19-cv-08950-SK
11                 Plaintiff,                         [Proposed] Order Granting Plaintiff’s
12         v.                                         Motion for Leave to File First Amended
                                                      Complaint
13      Joy Hospitality Inc., a Texas Corporation;
        SKC Pacific, Inc., a California
14      Corporation; and Does 1-10,
15                 Defendants.
16
17
18           The Court having read and considered the papers submitted by the parties hereby
19
     GRANTS Plaintiff’s Motion for Leave to Amend his Complaint. Plaintiff is to file his first
20
     amended complaint within seven days of the issuance of this Order.
21
22   DATED: _____________
23
                                                  ____________________________
24                                                Hon. Steve Kim
                                                  United States Magistrate Judge
25
26
27
28




     [Proposed] Order                                                  Case No. 2:19-cv-08950-SK
